    Case 3:14-cv-01033-ALB-SMD Document 136 Filed 05/12/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

ALEXANDRIA H. QUINN,                      )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )   CASE NO. 3:14-cv-1033-ALB
                                          )
CITY OF TUSKEGEE, ALABAMA;                )
former OFFICER LEVY KELLY,                )
                                          )
            Defendants.                   )
                                          )
                                          )

                                    ORDER

      This matter comes before the Court on Plaintiff’s Motion for Entry of Default

(Doc. 93) against Defendant Levy Kelly. The motion is hereby DENIED as moot, in

light of this Court’s Memorandum Opinion and Order (Doc. 135) granting summary

judgment against Kelly.

      DONE and ORDERED this 12th day of May 2020.


                                           /s/ Andrew L. Brasher
                                      ANDREW L. BRASHER
                                      UNITED STATES DISTRICT JUDGE
